450 So.2d 600 (1984)
BROADBAND ENGINEERING, INC., Appellant,
v.
QUALITY RF SERVICES, INC., and Fred Rogers, Appellees.
No. 83-1454.
District Court of Appeal of Florida, Fourth District.
May 30, 1984.
Schuler & Wilkerson, P.A., and Edna L. Caruso, P.A., West Palm Beach, for appellant.
Kenneth J. Scherer of Cohen, Scherer & Cohn, P.A., North Palm Beach, for appellees.
PER CURIAM.
The parties to this appeal participated in litigation that produced a three-page, signed document entitled, "Stipulation of Dismissal with Prejudice." The trial court reviewed the stipulation and then entered an order of dismissal which reflected that the court had reviewed the stipulation together with other documents in the court file and that the action was being "dismissed with prejudice based upon the facts *601 so stipulated to between the parties herein."
Shortly thereafter, appellant filed a motion for contempt and temporary restraining order which, in essence, asked the court to enforce specified provisions in the stipulation of dismissal. The court declined on the ground that it lacked jurisdiction. We respectfully disagree.
Buckley Towers Condominium, Inc. v. Buchwald, 321 So.2d 628 (Fla. 3d DCA 1975), is directly on point. It holds that "even without an express reservation thereof, jurisdiction inherently remains in the trial court to make such orders as may be necessary to enforce its judgment." Id. at 629. To adopt appellees' contention that appellant's only recourse is to file a second lawsuit would substantially undermine the policy favoring settlements and, indeed, would make a mockery of the legal process. Accordingly, the order on appeal is
REVERSED.
GLICKSTEIN, HURLEY and DELL, JJ., concur.